DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: Reference designators of Drawings 1 and 4 are not legible as indicated on the copy of the drawings reproduced below
Drawings
The drawings filed on 10/01/2020 are acceptable subject to correction of the informalities indicated below. 

    PNG
    media_image1.png
    336
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    564
    media_image2.png
    Greyscale

In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention distinguishes from the closest prior arts of record, A. Qin et al. (CN108768307) and B. Khlat et al. (US 2020/0266766). 
A. Qin et al. teaches (in Figs. 2A & 2B) a power supply for a radio frequency power amplifier which includes two modes of operation: 
a first linear amplification (like one linear amplifier of claim 1 of the current invention) of envelop signal is applied (S3) to the supply voltage terminal superimposed with driving unit (which is equivalent to the third circuit of claim 1 of the current invention) output S4, which results in the power supply being functional in envelope tracking mode and at 
a second mode of operation, the envelope signal doesn’t get amplified through the linear amplifier and there is no superposition effect (like case 1), and driving unit (which is equivalent to the third circuit of claim 1 of the current invention) provides supply voltage with constant on-time control mode with on-time or constant off-time control mode with constant off-time, the power supply thus functions in average power tracking mode. 
Qin, however, doesn’t teach a second linear amplifier and distinguish between envelop signal’s power ratio less than or equal to 30% or greater than or equal to 70% to amplify through two different linear amplifiers. 
B. Khlat et al. teaches (in Fig. 1) a power supply for a radio frequency power amplifier comprising bang-bang controller like the third circuit of claim 1 of the current invention and includes two modes of operation: 
a lower envelope modulation bandwidth (i.e. envelop signal’s power ratio less than a threshold not necessarily equal to 30% as claimed) and 
a higher envelope modulation bandwidth (i.e. envelop signal’s power ratio greater than a threshold not necessarily equal to or greater than 70% as 
However, instead of two linear amplifiers to amplify the two different levels of envelop signals, Khlat teaches multilevel voltage converters to distinguish between the lower and higher envelope modulation bandwidths respectively, thus teaches away into digital domain from the analog domain of the current invention.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAFIZUR RAHMAN/Examiner, Art Unit 2843